Citation Nr: 0532438
Decision Date: 12/01/05	Archive Date: 03/02/06

DOCKET NO. 02-14 432                        DATE DEC 01 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC

THE ISSUE

Entitlement to service connection for a bilateral elbow disability.

REPRESENTATION

Appellant represented by: Armed Forces Service Corporation

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1979 to January 2001.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 RO rating decision that denied service connection for chronic left shoulder strain, for bilateral hallux valgus, for carpal tunnel syndrome of the right hand, and for bilateral tendonitis of the elbows.

In May 2002 the appellant submitted a Notice of Disagreement (NOD) in regard to the four claimed disabilities cited above; the RO issued a Statement of the Case (SOC) in June 2002. The appellant submitted a substantive appeal via VA Form 9 (Appeal to Board of Veterans' Appeals) in August 2002.

A July 2005 RO rating decision granted service connection for chronic left shoulder strain, carpal tunnel syndrome of the right hand, and bilateral hallux valgus, constituting a complete grant of the benefit requested (service connection) for these three disabilities. Thus the only remaining issue on appeal is that noted on the title page.

FINDINGS OF FACT

1. All notification and development action needed to render a fair decision on the issue of service connection for a bilateral elbow disability has been accomplished.

2. While the record reflects a May 2001 assessment of tendonitis, no elbow disability was shown in service, and the persuasive medical evidence not establish a currently diagnosed elbow disability for which service connection can be granted.

-2



CONCLUSION OF LAW

The criteria for service connection for a bilateral elbow disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). The VCAA and its implementing regulations essentially include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the issue of entitlement to service connection for a bilateral elbow disability has been. accomplished.

The June 2002 SOC and the Supplemental SOC (SSOC) in July 2005 notified appellant of the legal criteria governing the claim, the evidence that had been considered in connection with the appeal up to that point, and the bases for the denial of the claim. After each, appellant was given the opportunity to respond.

- 3 



Accordingly, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support the claim.

The initial notice letter in May 2001 informed the appellant of the VCAA and of VA's associated duties to notify and assist, informed him of the evidence required to substantiate a claim for service connection, informed him of the evidence on hand and the evidence still needed, and asked him to identify any medical providers potentially having relevant records. A subsequent notice letter of July 2001, prior to the initial adjudication, updated the appellant in regard to new evidence received and the procedures for submitting any additional evidence on his own behalf. The Board finds that these letters meet the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify the veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; (3) the evidence, if any, to be provided by the claimant; and (4) a request by VA that the claimant provide any evidence in the claimant's possession that pertains to the claim(s). As explained above, all four content of notice requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," the Secretary receives a complete or substantially complete application for VA-administered benefits. In that case, the Court determined that VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the VCAA's notice requirements were provided to the veteran both before and after the April 2002

-4



rating action on appeal. However, the Board finds that the lack of any preadjudication notice in this case has not prejudiced the appellant in any way. In this regard, the Board points out that the Court has also held that an error in the adjudicative process is not prejudicial unless it "affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects 'the essential fairness of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 (2005). During the pendancy of this appeal, the Board remanded the claim for further development, resulting in a March notice letter that again updated the appellant in regard to evidence on hand, . evidence still needed, and the respective responsibilities of the appellant and VA in obtaining that evidence. Thus, the Board finds that the claim was fully developed and re-adjudicated after notice was provided; as such, any delay in issuing the section 5103(a) notice did not affect the essential fairness of the adjudication and, accordingly, was not prejudicial to the appellant.

The Board also notes that there is no indication whatsoever that any additional action is needed to comply with the duty to assist the claim on appeal. As indicated below, the RO has obtained the veteran's complete service medical records (SMRs). The appellant did not identify any medical providers, including VA, at which he received treatment for an elbow disorder. The appellant was afforded two medical examinations, one prior to initial adjudication and one during the pendancy of this appeal, for the specific purpose of identifying whether he had an elbow disorder for which service connection could be granted. The appellant was advised of his entitlement to a hearing before the RO and/or before the Board, but he has not requested such a hearing. Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not completely fulfilling the VCAA notice requirements prior to the RO's initial adjudication of the claim is harmless. See ATD Corp. v. Lydal!, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

- 5 



Under these circumstances, the Board finds that there is no prejudice to the veteran in proceeding, at this juncture, with a decision on the claim for service connection for a bilateral elbow disability.

II. Factual Background

The appellant's service medical records are silent as to complaints, findings, or diagnosis of any elbow problem. His retirement physical examination in October 2000 did not reveal any abnormality of the elbows, and his self-reported Report of Medical Assessment in September 2000 and Report of Medical History in October 2000 did not include any reference any elbow complaints.

During a May 2001 VA-contracted compensation and pension (C&P) medical examination, the appellant complained of occasional pain when bending the elbows for more than two minutes (such as holding a telephone) or when carrying objects weighing more than 20 pounds. The appellant denied previous injury or surgery. He reported that the symptoms were not constant, but that flare-ups occurred almost every day. On examination, the elbows were of normal appearance. There was localized tenderness of the bilateral epicondyles. Range of motion of the right elbow was normal (flexion from 0 degrees to 145 degrees, supination from 0 degrees to 85 degrees, and pronation from 0 degrees to 80 degrees). The left elbow had slight limitation of flexion (from 0 degrees to 130 degrees) but was otherwise within normal limits; the examiner stated that the left elbow range of motion was limited by pain only. There was no corresponding pain or weakness evident in the right elbow. Neurological examination revealed normal motor strength, sensation, and reflexes. Left and right elbow X-rays revealed nothing remarkable. The examiner's diagnosis was tendonitis of both elbows per physical examination, although the X-ray examination was negative for any pathology.

The appellant had another VA medical examination in April 2005, at which time he reported that he had begun receiving medical treatment for tendonitis of the elbows while in service in approximately the year 2000, and he complained that the elbow pain had become so bad that he could not stand to have his elbows touched. On

- 6



examination, both elbows had full extension and flexion to 145 degrees without pain. Supination and pronation was to 80 degrees bilaterally, and there was no unusual tenderness, swelling, or deformity of the elbows. The examiner was not able to determine, based on his review of the file, what might have caused the appellant's history of elbow pain.

A May 2005 addendum by the April 2005 examiner states that the examiner could not determine, based on his review of the claims file and his examination of the appellant, that it was at least as likely as not that the appellant has an elbow condition that is medically related to his active military service. The examiner stated again that he was not able to determine why the appellant was having bilateral elbow pain.

III. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Here, the appellant's complaints service medical records, to include the report of his separation examination, are silent as to complaints, findings or diagnosis of any elbow problem. While, in May 2001 (within four months of service discharge), a VA-contracted medical examiner noted the presence of elbow pain and diagnosed tendonitis, the persuasive medical evidence does not establish that the appellant veteran currently has a chronic elbow disability upon which to predicate a grant of service connection. More recently, in a April 2005 report and May 2005 addendum, a VA physician noted the presence of pain, but opined that, based on his examination of the appellant and review of his claims file, he was unable to explain the cause of the pain.

Thus, the Board finds that there is no persuasive medical evidence of a current disability for which service connection can be granted. While the May 2001 examiner diagnosed tendonitis, this does not constitute evidence of a current, chronic condition, since the more recent medical examiner did not diagnose that or any other elbow pathology. In fact, the most recent examiner was not able to

- 7 



determine, based on his review of the claims file and examination of the appellant, exactly what might have caused the appellant's history of elbow pain. The Board points out that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Thus, when the May 2001 assessment of tendonitis is considered in light of the other evidence of record, to include the appellant's service medical records, the Board finds that the 2005 examination report and addendum constitute the most probative (persuasive) evidence on the question of current disability. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BV A to assess the credibility and weight to be given the evidence") (citing Woodv. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). As noted above, this evidence essentially weighs against the claim.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1131. Thus, where, as here, the persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence addressed above, the Board has considered the appellant's assertions in connection with the claim on appeal. As a layperson, the appellant is competent to testify in regard to the onset and continuity of symptomatology, including pain. See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, this case turns on a medical matter-specifically, the existence of the current claimed disability-and, as a layperson without the

- 8 



appropriate medical training and expertise, the appellant simply is not competent to render a probative (persuasive) opinion such a matter. See Bostain v. West, 11 Vet. App; 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App.492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining, however sincerely, on matters requiring medical knowledge). Hence, his assertions as the existence of current elbow disability and the relationship between such disability and service have no probative value.

Under these circumstances, the claim for service connection for a bilateral elbow disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a bilateral elbow disability is denied.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

- 9




